Citation Nr: 1503273	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the severance of service connection for diabetes mellitus type II was proper.

2.  Entitlement to an increased rating for diabetes mellitus type II, currently rated as 20 percent disabling.

3.  Entitlement to service connection for periodontal disease, to include as secondary to service-connected diabetes mellitus type II.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Alysandra Padbury, Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of increased rating for diabetes mellitus type II and service connection for periodontal disease and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The grant of service connection for diabetes mellitus Type 2 is not clearly erroneous.  



CONCLUSION OF LAW

The severance of service connection for diabetes mellitus Type 2 was improper, and restoration of service connection for this condition is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.105(d), 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken by the Board, no discussion of the the duties to notice or assist is necessary. 

The Veteran was granted service connection for diabetes mellitus type II in an October 2002 rating decision.  The Veteran filed for an increased rating in December 2006.  In an April 2008 rating decision, the RO severed service connection because additional medical evidence indicated that the Veteran suffered from diabetes type I instead of type II.  The issue, therefore, is whether the Veteran has Type I or Type II diabetes.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for Type II diabetes mellitus will be rebuttably presumed if manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2012 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

"[S]ervice connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being on the government)[,]" and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (1980 & 2014).  The Secretary's burden in severing service connection is the same as a claimant's burden in attempting to overturn a final decision on the basis of CUE.  See Daniels v. Gober, 10 Vet. App. 474 (1997).  There is a significant difference, however, between a claimant and VA attempting to establish CUE in a former decision, which is that neither the RO nor the Board is limited to the evidence of record at the time of the original decision.  See Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  "Consequently, the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current "evidence establishes that [service connection] is clearly erroneous."  Id.  (quoting 38 C.F.R. § 3.105(d)).  Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law. Id.  

To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, thus, whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous. 

Based on a review of the evidence of record, and providing the Veteran the benefit of the doubt, the Board finds that service connection for diabetes mellitus type 2 is warranted and severance is not proper.  

The current medical evidence is conflicting.  The original VA examination from August 2002 diagnosed diabetes mellitus Type II.  There are post-service private treatment records from the Veteran's primary care physician, "Dr. W.," that refers to the Veteran's diabetes as type I and type II at different points in time.  Similarly, there are VA treatment records that refer to the Veteran's diabetes as type I and type II at different times.  At the February 2007 VA examination, the examiner diagnosed the Veteran with type I diabetes mellitus but did not provide a rationale; the examiner referenced "evidence in the file."  An addendum medical opinion was provided in September 2007 that indicated that "differentiation of type I and type II diabetes can be very difficult, and there is often clinical overlap in various features of each independent entity."  The examiner noted that the Veteran is "heavily insulin-dependent" and his primary care physician has indicated that the Veteran has type I.  The examiner also noted that "[a]lthough the onset of [the Veteran's] diabetes is somewhat late for Type I diabetes, it is possible that this occurs.  Therefore, the weight of the evidence...makes it more likely than not that" the Veteran has type I diabetes mellitus.

However, in a letter dated in April 2008, Dr. W. wrote that it was clear the Veteran "had type 2" diabetes.  There is also another VA examination report dated in June 2008 that diagnosed the Veteran with type II.  Later, that examiner was asked to review the full claims file and provide an addendum opinion.  When asked for clarification of her diagnosis, the examiner indicated that she was not certain if the Veteran has type I or II, but had based her earlier opinion mainly on the fact that the Veteran's onset was "later in life."  A second private physician, "Dr. P.", offered an opinion in support of the Veteran in February 2010.  Dr. P. noted the Veteran's diagnosis of type II diabetes in 1986.  Dr. P. also noted the increased use of insulin in the Veteran's treatment, but that the diagnosis remained type II.

While the medical evidence is contradictory, the evidence is at least in equipoise and the Veteran is entitled to the benefit of the doubt.  That state of evidence makes it impossible to find that the grant of service connection would be clearly and unmistakably erroneous.  Thus, severance of service connection for diabetes mellitus was improper.  Service connection for diabetes mellitus type II must be restored.  


ORDER

Severance of service connection not being proper, service connection for diabetes mellitus type II is restored. 


REMAND

Due to the fact that the RO severed service connection for diabetes mellitus type II, the claims of entitlement to an increased rating for diabetes mellitus type II and for service connection for periodontal disease and hypertension were not developed.  The Veteran is claiming that both periodontal disease and hypertension are related to his diabetes.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to develop, to include if necessary, VA medical examinations, the Veteran's claims of entitlement to an increased rating for diabetes mellitus type II and service connection for periodontal disease and hypertension, to include as secondary to diabetes mellitus.

2.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


